DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/03/2022 has been entered.
 Response to Amendment
The amendment filed 01/03/2022 has been entered. Applicant has amended claims 1, 5-7, 11-13, and 17-18. Claims 3-4, 9-10, and 15-16 are cancelled. No new claims have been added. Claims 1-2, 5-8, 11-14 and 17-18 are currently pending.
Response to Arguments
Applicant’s arguments, see pages 8-13, filed 01/03/2022, with respect to claims 1-2, 5-8, 11-14 and 17-18 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejection of claims 1-2, 5-8, 11-14 and 17-18 has been withdrawn. 
Allowable Subject Matter
Claims 1-2, 5-8, 11-14 and 17-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Torbjornsen generally teaches a database server with a "shared nothing" system architecture has multiple nodes, each having its own central processing unit, primary and 
	Dickie generally teaches a distributed database, a first node in a set of nodes is identified, at an application executing using a processor and a memory, for a first primary partition of the distributed database, such that the primary partition and a first replica corresponding to the primary partition reside on different nodes in the set of nodes. A second node in the set of nodes is selected to place the first replica such that the second node does not include a second replica of a second primary partition, wherein the first primary partition and the second primary partition are co-resident on the first node. The first primary partition is placed on the first node and the first replica is placed on the second node.
	Bulkowski generally teaches a data distribution across nodes of a Distributed Database Base System (DDBS) includes the step of hashing a primary key of a record into a digest, wherein the digest is part of a digest space of the DDBS. The method includes the step of partitioning the digest space of the DDBS into a set of non-overlapping partitions. The method includes the step of implementing a partition assignment algorithm. The partition assignment algorithm includes the step of generating a replication list for the set of non-overlapping 
	The cited prior art when considered individually or in combination does not teach the claimed invention seen in the independent claims 1, 7, and 13. An updated prior art search was conducted and no prior art anticipates or obviously teaches the claimed invention before the effective filing date.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL SHARPLESS whose telephone number is (571)272-1521. The examiner can normally be reached M-F 7:30 AM- 3:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK FEATHERSTONE can be reached on (571)270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/S.C.S./Examiner, Art Unit 2166                                                                                                                                                                                                        
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166